COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


  FEDERAL CORPORATION, INC.,
                                                 §
                 Appellant,
                                                 §
  v.                                                            No. 08-16-00095-CV
                                                 §
  DESIREE TRUHLAR, CARLOS                                          Appeal from the
  ALVAREZ, ROSENDO AGUILAR,                      §
  JENNIFER BUTLER, MARIA T. RUIZ,                              County Court at Law #3
  AUDEN TERCERO, LUCIA                           §
  CERECERES, ROBERTO RODRIGUEZ,                               of El Paso County, Texas
  PRISCILLA RODRIGUEZ and LIBERTY                §
  MUTUAL FIRE INSURANCE                                        (TC# 2014DRCV1401)
  CORPORATION,                                   §

                 Appellees.                      §

                                       JUDGMENT

        The Court has considered this cause on the record and concludes there was no error in the
judgment. We therefore affirm the judgment of the court below. We further order that Appellees
recover from Appellant and its sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all
costs, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 10TH DAY OF AUGUST, 2021.


                                            YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., McClure, C.J. (Senior Judge), and Hughes, J.
McClure, C.J. (Senior Judge)(Sitting by Assignment)
Hughes, J. (Not Participating)